Citation Nr: 0635525	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  95-15 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In June 2000, July 2003, September 2004 and August 2005, the 
Board remanded this matter to the RO for additional 
development.  In November 2001, the veteran testified in 
support of this claim before the undersigned via 
videoconference.


FINDING OF FACT

The veteran's service-connected disabilities preclude him 
from securing and following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 
2002) and implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board need 
not consider the question of VCAA compliance since there is 
no detriment to the veteran as a result of any VCAA 
deficiencies in view of the fact that the full benefit sought 
by the veteran as to this issue is being granted by this 
decision of the Board.  The RO will have the opportunity to 
address the issue of the appropriate effective date of the 
award at the time it implements the Board's decision.  See 
Dingess, supra.  At this time, any defect is harmless error.   

II.  Factual Background

In an October 1984 rating decision, the RO granted the 
veteran's claim for service connection for a low back 
disability and assigned a noncompensable rating.  The RO 
increased this rating to 10 percent in May 1990, and to 30 
percent in August 1991.  In August 1992, the RO increased the 
veteran's rating to 50 percent.

In April 1993, the veteran filed a claim for a TDIU.  In 
response to that claim, the RO afforded the veteran a VA 
examination in November 1993.  On that date, the veteran 
reported that his back had worsened, causing burning, 
stiffness, and difficulty dressing.  He indicated that he was 
unemployed, but working in his home repairing televisions for 
10 to 15 minute intervals.  He noted that if he worked for 
longer periods, he developed muscle spasm and pain.  Findings 
revealed forward flexion to 30 degrees with pain, backward 
extension to 20 degrees with pain, lateral flexion 
bilaterally to 15 degrees with pain, rotation bilaterally to 
30 degrees with pain, an inability to walk on his toes for 
more than three steps due to pain and imbalance, and pain, 
but no radiation, on straight leg raising maneuvers.  
Following this examination, the veteran continued to receive 
treatment for his back and underwent additional VA 
examinations.

In letters dated April 1993 and January 1994, C. J. Tuttle, 
D.C., noted that the veteran's treatment for back pain 
included spinal adjustments aimed at reducing his lumbar 
subluxation.  Dr. Tuttle indicated in April 1993 that the 
veteran had difficulty doing even light lifting due to neck 
and back pain, and that his prognosis to return to full work 
capacity was poor given an inability to do repetitive 
lifting, bending and squatting secondary to headaches and 
back and neck pain.  He stated in January 1994 that the 
veteran's "prognosis [was] poor for employment in the 
future."

In a letter dated in February 1994, Laurie Barkway, D.O., 
noted that the veteran was permanently and totally disabled 
from a neck and back injury sustained when he fell off a 
tractor during service.  She indicated that the veteran 
complained of, in part, back pain, had lumbar radiculopathy 
and degenerative disc disease of multiple levels, and was 
unable to engage in employment.  She concluded by stating 
that the veteran was "totally disabled and unable to engage 
in any employment."  

In an April 1995 Physical Therapy Initial Evaluation report, 
a private physical therapist noted severe derangement to the 
lower back.  He also noted problems with the veteran's 
cervical spine and indicated that the veteran had significant 
disability secondary to spinal injury and deformities.

In October 1997, the veteran underwent VA orthopedic and 
neurological examinations, during which he reported a 
constant dull aching sensation in the low back, which did not 
radiate.  The orthopedic examiner noted a slight list to the 
right, no muscle spasm, guarding, wasting, atrophy, or 
trigger points, no deformity in the thoracic or lumbar 
paraspinal muscles, and a normal thoracic spine.  He also 
noted that the veteran was able to squat, including with 
heels up, and walk heel to toe with a slight slapping gait, 
and had a slow, but normal gait pattern, flexion of the 
lumbar spine to 120 degrees with a slight bend in the knees, 
right lateral bend to 40 degrees, left lateral bend to 38 
degrees, rotation bilaterally to 24 degrees and extension to 
20 degrees.  The orthopedic examiner indicated that there was 
no objective pathology in the lumbar region except for 
fullness in the right flank.  Based on these findings and x-
rays, he concluded that the veteran had mild degenerative 
disc disease in the upper portion of the lumbosacral region, 
which did not necessitate treatment.

The neurological examiner noted tenderness of the paraspinal 
muscles, an intact sensory examination, no atrophy or 
fasciculations, normal bulk, tone and strength, symmetric 
stretch reflexes of 2+, normal coordination, and a limited 
gait due to low back pain.  The examiner diagnosed 
musculoskeletal low back pain with no evidence of neurologic 
involvement.

Dr. Barkway similarly noted in a May 1998 report that the 
veteran was permanently disabled from a neck and back injury 
sustained when he fell off a tractor during service.

In an August 1998 Physical Therapy Initial Evaluation report, 
a private physical therapist noted forward flexion of the 
lumbar spine to one and a half feet from the floor, back 
extension to 35 degrees, right side bending to three inches 
superior to the posterior knee fold, left side bending to two 
inches superior to the posterior knee fold, right rotation to 
70 degrees, left rotation to 50 degrees, mild swelling and 
inflammation along the right of T9 to L1 with apparent right 
rotation of the vertebrae at those corresponding levels, and 
a positive straight leg raising on the right at 40 degrees 
and the left at 60 degrees, with increasing complaints of 
discomfort to the low back.  The physical therapist diagnosed 
somatic dysfunction from T9 to L1.  He indicated that the 
veteran was very concerned with trying to increase his 
disability from the Army.

In July 2000, the veteran again underwent VA orthopedic and 
neurological examinations, during which he reported low back 
pain radiating to his neck and limited motion.  He also 
reported that these symptoms necessitated pain medication 
once or twice monthly.  The orthopedic examiner noted that 
the veteran walked with tilted shoulders and trunk, had poor 
posture, kyphosis of the thoracic spine with tilting on the 
right, no deformity, tenderness, or spasm of the lumbosacral 
spine, good muscle tone, and no complaints of pain on 
coughing.  The examiner also noted resisted extension to 0 
degrees and resisted forward flexion to 20 degrees, both with 
complaints of severe pain, and resisted right and left 
lateral flexion to 10 degrees and resisted rotation to 0 
degrees, both with complaints of pain.  Based on these 
findings, x-rays and magnetic resonance imaging, the examiner 
diagnosed degenerative changes and minor compression changes 
in the thoracic and lumbar spine.

The neurological examiner noted an intact sensory examination 
and slightly reduced pinprick in the regions of 
musculoskeletal discomfort across the back, but not laterally 
in the same dermatomes, which she interpreted as a 
manifestation of pain, rather than a neurology deficit.  The 
examiner also noted that the veteran performed heel-knee-
shin, but the activity exacerbated his pain.  She also noted 
straight leg raising with non-radiating pain at 70 degrees 
bilaterally, an unremarkable casual gait, normal bulk, tone 
and strength, symmetric stretch reflexes of 2 except for 1 at 
the triceps bilaterally, intact heel and toe walk, and an 
attempted tandem gait exacerbated by low back pain.  The 
examiner concluded that there were no motor deficits on 
examination.  She diagnosed, in part, musculoskeletal low 
back pain with no neurologic involvement.

During an outpatient visit at a VA Medical Center in February 
2001, the veteran reported, in part, chronic back pain, which 
necessitated pain medication, requested a brace for his low 
back, and indicated that he was trying to increase his rating 
for his low back disability.  The physician noted forward 
flexion of the lumbar spine to 10 degrees, restricted 
rotation and lateral bending bilaterally, minimal soft tissue 
tenderness, a mildly positive seated straight leg raising on 
the right side with right buttock pain at 50 degrees, no 
neurologic deficit, and a stiff, but not antalgic, gait. The 
physician indicated that the examination was consistent with 
significant somatic pathology.  He also indicated that the 
veteran might be developing a right lower extremity 
lumbosacral radiculopathy.  He opined that the veteran was 
unemployable at that time "in any meaningful fashion: 
secondary to back and neck problems.

In June 2001, the veteran was seen at a VA orthotics and 
prosthetics clinic for a back brace.  The physician noted 
that the veteran had inquired as to whether he could be 
gainfully employed in any way, and she responded that she 
didn't know him well enough to make that decision.  She went 
on to note that the veteran 


appeared to have full use of his arms and legs and she did 
not see why he could not be gainfully employed in some form.  
She noted that she had asked that he see a Vocational 
Rehabilitation specialist to answer that question.

The veteran testified at a Board videoconference hearing in 
November 2001 that he experienced constant back and neck 
pain.  He said that he used to work at a plastic company 
taking molds out of a machine, but had to quit due to his low 
back.  He explained that there was too much pain having to 
stand on concrete.  

In December 2002, during a VA spine examination, the veteran 
reported much pain in the lower back and a painful and numb 
right leg.  The examiner noted a normal heel-toe gait, poor 
posture with mild scoliosis and kyphosis, tilting of the 
trunk on the right side, good muscle tone, no spasm, 
extension to 0 degrees out of 30 degrees with complaints of 
pain, flexion to 10 degrees out of 30 degrees with complaints 
of severe pain, flexion to 15 degrees out of 80 degrees with 
complaints of severe pain, lateral flexion bilaterally to 10 
degrees out of 30 degrees with complaints of pain, and 
rotation to 5 degrees out of 30 degrees with complaints of 
pain.  The examiner noted no neurological deficiency, a 
strong grip strength, pain on palpation of a mild upper 
lumbar hump, no atrophy or pain on coughing, incoordination, 
and no weakness, fatigability, or history of a flare up.  The 
examiner diagnosed subjective manifestations of severe pain 
in the lower back with manifested limitation of motion, but 
no neurological deficiency.  The examiner concluded that the 
veteran's thoracic-lumbar spine disability, alone, did not 
hinder the veteran from obtaining and maintaining gainful 
employment.  The examiner restated this opinion in written 
statements dated January 2004 and November 2004.  He 
elaborated that this disability only minimally interfered 
with the veteran's ordinary activities.

In April 2003, the veteran underwent a vocational evaluation 
at a VA medical facility in order to assess his desire and 
ability to return to employment.  

During subsequent VA outpatient visits in 2003, the veteran 
reported that he was seeking better pain relief, wanted 
information to present to the disability board, had not used 
his corset, could not do his strengthening exercises at home 
due to back 


pain, and wanted a different type of brace.  Physicians noted 
that the veteran was staying active despite the pain, had a 
slow gait that was slightly tilted to the left and limitation 
of motion, and had not progressed in physical therapy.  
Testing conducted during that time period confirmed 
abnormalities of the lumbar spine.  Specifically, an 
electroneuromyography showed evidence of a chronic right L5 
radiculopathy without ongoing denervation.

The veteran's daughter submitted a statement in November 2004 
explaining that she saw her dad everyday and that he was in a 
lot of pain.  She said he was unable to turn his neck very 
far and had a "big knot" in his back.  She said the veteran 
could no longer work and had not worked in years.  She added 
that she was not able to do the things he liked to do like 
work on cars and TVs.

In August 2005, the Board granted the veteran's claim for 
service connection for a cervical spine disability, claimed 
as secondary to his service-connected status post compression 
fracture of T12-L1 vertebrae with degenerative arthritis of 
the lumbosacral spine.  The RO effectuated this decision in a 
November 2005 rating decision.  

In March 2006, the veteran was again evaluated by the same VA 
examiner who conducted the December 2002 VA examination and 
issued the January 2004 and November 2004 addendum reports.  
This examiner diagnosed the veteran as having degenerative 
changes of the cervical, thoracic and lumbar spines.  He 
noted that there was evidence of mild kyphosis in the 
thoracic area and mild scoliosis in the upper lumbar area, 
and stated there was no impairment of neurological function.  
He further noted that the loss of motion of the spine was 
somewhat inconsistent with the degree of pathological changes 
in the spine.  He again opined that it was "not likely that 
the veteran's service-connected disability would not preclude 
him from securing and maintaining substantially gainful 
employment."  He rationalized that the veteran was 62 years 
old who was in the normal age range to develop degenerative 
changes in the spine which had been present in different 
segments of his spine.  He said the degree of changes was 
somewhat mild-to-moderate only.

Also in March 2006, the RO received a "To Whom it May 
Concern" letter from the veteran's attending VA physician.  
The physician stated that she had seen the veteran three 
times since joining the VA medical facility and had become 
familiar with his medical history.  She relayed x-ray 
findings of the veteran's spine, and stated that the veteran 
had difficulty sitting or standing at length in any one 
position because of pain.  She also stated that they have had 
to adjust his pain medication which helped, but did not 
eliminate his symptoms.  She stated that in her judgment, the 
veteran's back disability was "severely debilitating" and 
rendered him unemployable.  

III.  Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2006).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2006).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. § 3.341 (2006).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  See 38 C.F.R. § 4.19 (2006).

The veteran in this case is presently service connected for 
status post minor compression fracture T12-L1 with mild 
degenerative arthritis of the lumbosacral spine, rated 50 
percent disabling effective February 20, 1992, and post-
traumatic degenerative disease, cervical spine, rated 30 
percent disabling, effective January 14, 1994.  His combined 
rating is 70 percent.  Accordingly, he meets the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a).  

As to the question of whether the veteran is able to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities, there is both positive 
and negative evidence on file.  The positive evidence 
includes a February 2001 VA outpatient record from a physical 
medicine clinic showing that the veteran was seen for chronic 
neck and back pain.  Following an examination of the veteran 
in the physical medical clinic, the physician concluded that 
findings represented degenerative disc disease of the 
cervical and lumbar sacral spine.  He went on to note that 
the exam was consistent with significant somatic pathology 
and noted that the veteran may be developing a right lower 
extremity lumbosacral radiculopathy.  He opined that the 
veteran was not employable at that time "in any meaningful 
fashion."  In addition, there is a March 2006 opinion by the 
veteran's VA attending physician who stated that she had seen 
the veteran on three occasions since joining the VA medical 
facility and was familiar with his medical history.  She 
explained that it was difficult for the veteran to sit or 
stand at length in any one position because of the pain, and 
opined that his back condition was "severely debilitating" 
and "render[ed] him unemployable."

In addition to the more recent positive evidence above, there 
are records dated in April 1993 and January 1994 from the 
veteran's chiropractor, Calvin J. Tuttle, D.C. Dr. Tuttle 
opined in the April 1993 letter that the veteran's prognosis 
to return to full work capacity was poor given his inability 
to do repetitive lifting, bending and squatting.  He 
similarly opined in the January 1994 letter that the 
veteran's "prognosis [was] poor for employment in the 
future."  There are also treatment records from Laurie 
Barkway, D.O., who treated the veteran for chronic neck and 
back pain in the early 1990s through October 1996.  Dr. 
Barkway opined in a February 1994 statement that the veteran 
was "permanently and totally disabled from a neck and back 
injury sustained when he fell off a tractor during service 
and unable to engage in any employment." 

The evidence against the veteran's claim includes a June 2001 
VA outpatient record from a VA orthotics and prosthetics 
clinic showing that the veteran had been referred to the 
clinic for a back brace.  According to this record, the 
veteran inquired as to whether he could be gainfully employed 
in any way and the physician responded by stating that she 
didn't know him well enough to make that decision.  She went 
on to state the veteran appeared to have full use of his arms 
and legs and she didn't see why he could not be gainfully 
employed.  She remarked that she had asked that the veteran 
see a Vocational Rehabilitation Specialist to answer this 
question.  

The negative evidence also includes the opinion of a VA 
examiner who examined the veteran in December 2002 and March 
2006.  This examiner diagnosed subjective manifestations of 
severe pain in the veteran's lower back with manifested 
limitation of motion, but no neurological deficiency.  He 
concluded that the veteran's thoracic-lumbar spine disability 
alone did not hinder the veteran from obtaining and 
maintaining gainful employment.  He stated that his opinion 
was based on objective findings and elaborated that this 
disability only minimally interfered with the veteran's 
ordinary activities.  He specifically remarked in March 2006 
that "it [was] not likely" that the veteran's service-
connected disability would preclude him from securing and 
maintaining substantially gainful employment and rationalized 
that he was a 62 year old male who was in the normal range to 
develop degenerative changes in the spine which was only 
mild-to-moderate in degree. 

In short, the Board finds the evidence in relative equipoise 
regarding the veteran's inability to secure and follow a 
substantially gainful occupation by reason of his service-
connected lumbar and cervical disabilities.  As such, the law 
requires that his claim for a TDIU be granted.  38 U.S.C.A. 
§ 5107(b).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement a total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


